 644DECISIONSOF NATIONALLABOR RELATIONS BOARDAircraft and Helicopter Leasing and Sales, Inc. andStephen H. Crowe.Case 3l-CA-3587December30, 1976SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn August 30, 1976, Administrative Law JudgeJerrold H. Shapiro issued the attached SupplementalDecision in this proceeding.[ Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedSupplementalDecision in light of theexceptions and brief and has decided to affirm therulings, findings, and conclusions of the Administra-tiveLaw Judge and to adopt his recommendedSupplemental Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Supplemental Order of the Administrative LawJudge and hereby orders that the Respondent,Aircraft and Helicopter Leasing and Sales, Inc., SunValley, California, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Supplemental Order.SUPPLEMENTAL DECISIONJERROLD H. SHAPIRO, Administrative Law Judge: OnFebruary 28, 1974, the National Labor Relations Boardissued a Decision and Order in the above-captioned case(209 NLRB 275), finding that Respondent Aircraft andHelicopter Leasing and Sales, Inc., herein called Respon-dent,violatedSection 8(a)(l) of the National LaborRelationsAct, as amended, by discharging Stephen H.Crowe, Dan Crowse, and J. C. Fournier for engaging inprotected concerted activities. The Board's Order wasenforced by the United States Court of Appeals for theNinth Circuit in an unpublished order and on October 6,1975, the United States Supreme Court issued an orderdenying Respondent's petition for writ of certiorari.The Board's Order requires Respondent, among otherthings, to make the three discriminatees whole for any lossof earnings they may have suffered by reason of theirdischarges.A dispute having arisen over the amount ofbackpay due under the Board's Order, the RegionalDirector for Region 31 of the Board, on May 19, 1976,issuedand duly served on Respondent an AmendedBackpay Specification, which was further amended at thehearing, alleging the amount of backpay due under theBoard'sOrder.Respondent filed timely answers and onJune 10, 1976, a hearing was held on the issues raised by thepleadings.The questions presented for decision are: (1) WhetherRespondent's backpay liability toward Crowse and Fourni-erwas tolled or otherwise diminished because of theirdischarges by interim employers; (2) whether Crowse'sfailure to seek interim employment as an aircraft mechanicinstead of limiting his employment to construction carpen-try constitutes a willful loss of earnings or a lack ofreasonable diligence in seeking interim employment; (3)whether the conduct of Crowe and Fournier in connectionwith the Quinn job constitutes a willful loss of earnings or alack of reasonable diligence in seeking interim employ-ment; (4) whether the record establishes a willful loss ofearnings or a lack of reasonable diligence on Crowe's partin seeking interim employment and, in this connection, washe obligated to seek employment outside the aviationindustry; (5) whether the discriminatees were obligated tomaintain written records of their transportation and phoneexpenses rather than relying on estimates; (6) whether thetransportation and living expenses incurred by Fournierwhile commuting between his interim employment and hisresidence can be deducted from his interim earnings; (7)whether the rental of a garage and the cost of various toolsand equipment can be deducted from Fournier's interimearnings; and (8) whether the money received by Croweduring the backpay period for model airplanes he builtprior to the backpay period constitutes interim earnings.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs, I make the following:FINDINGS AND CONCLUSIONS1.The failure of the discriminatees to maintainrecords of their transportation and phone expensesThe law is settled that transportation expenses incurredby discriminatees in connection with obtaining or holdinginterim employment, which would not have been incurredbut for the discrimination,and the consequent necessity ofseeking employment elsewhere, are deductible from interimearnings.Crossett Lumber Company,8 NLRB 440,479-480(1938);Hoosier Veneer Co.a Corporation,21 NLRB 907,938, fn. 26 (1940).It is undisputed that the three discrimina-tees in seeking interim employment traveled substantiallyand that Fournier and Crowe also incurred other transpor-tation costs connected with their interim employment andCrowe incurred phone expenses.Respondent,except forFourmer's commuting expenses describedinfra,does notcontest the reasonableness of these expenses as computedin the backpay specification nor the fact that the discrimi-natees are entitled to a deduction therefrom in computingtheir net interim earnings.Respondent's disagreement withITheBoard's original Decision and Order is reportedat 209 NLRB 275(1974)227 NLRB No. 92 AIRCRAFT & HELICOPTER LEASING645the inclusion of these transportation and phone expenses inthe specification is based on the ground that the discrimina-tees kept no written contemporaneous records, hence thecomputations in the specification are only approximationsor estimates and there is a possibility of error one way orthe other. However, the fact that expense computations arebased on estimates does not preclude their acceptance (W.C.Nabors, d/b/a W. C. Nabors Company,134 NLRB 1078,1092, 1095 (1961)),1 especially where,as here, it wasRespondent's unlawful conduct which caused the discnmi-natees to seek interim employment which resulted inexpensesthey would not have ordinarily mcurred,2 andthere is no evidence that any one of the discriminateespadded these expenses or that the expenses are unreason-ably large.Under thesecircumstances, the fact that thediscriminateesonly estimated their transportation andphone expenses is not sufficient to preclude their deductionfrom net interim earnings. In reaching this conclusion, inCrowse's case, I have taken into account his failure tonotify the Board's compliance officer that he had incurredtransportation expenses. This failure is relevant only insofaras it impugns the reliability of his testimony that heincurred these expenses. On this point Crowse impressedme as an honest witness. Moreover, his testimony concern-ing these expenses is corroborated by the undisputed factthat he traveled substantially in search of interim employ-ment which indicates that the transportation expensesincluded in the specification are not unusually large.32.Dan CrowseDan Crowse was employed by Respondent as a helicop-termechanic. Upon his discharge on February 9, 1973, hediligently sought employment with several other employers,one of whom, Nordskog Company, hired him as a helicop-termechanic. Crowse was discharged 12 weeks later onJune 6, 1973, for excessiveabsenteeism.Respondentcontends that Crowse's backpay should be reduced by theearningshe would have received had he remained inNordskog's employ. In order for this defense to succeed,Respondent must prove that Crowse incurred a "willful lossof earnings" by his failure to keep his job with Nordskog.Mastro Plastics Corporationet al.,136 NLRB 1342, 1346(1962). Respondent has not sustained this burden. Crowseat no timeremoved himself from the labor market but, tothe contrary, throughout the backpay period diligentlysought employment and, as Respondent in its postheanngbrief recognizes, earned "excellent wages" during thebackpay period.Moreover, there is not a scintilla ofevidence that Crowse willfully or without excuse absentedhimself from work at Nordskog or that hisabsenteeismrecord with Nordskog was any different from what it hadbeen while he was employed by Respondent. Under thesecircumstances, the fact that Nordskog found Crowse to bean unsuitableemployee does not constitute a willful loss ofiSee alsoArdutniManufacturing Corp,162 NLRB 972, 975 (1967),holding thatpoorrecordkeeping does not initself prevent recovery by awronged party2SeeUnited Aircraft Corporation,204 NLRB 1068 (1973). ("the backpayclaimant should receive the benefitof anydoubt rather than Respondent, thewrongdoer responsible for the existenceof anyuncertainty and againstwhom any uncertainty must be resolved ")earnings.E.g.,Harvest Queen Mill & Elevator Company,90NLRB 320, 338 (1950) (discriminateeCook discharged forrefusingto work on Sundays);Mastro Plastics Corporation,145NLRB 1710, 1716 (1964) (discriminatee Vargas dis-charged from several interim jobs, one for being in jail for10 days);BarbertonPlastics Products Inc.,146 NLRB 393,396 (1964) (discriminateedischarged for unsatisfactoryperformance);Webb Manufacturing Inc.,174 NLRB 37, 38(1969) (discriminatee Cline fired for unsatisfactory work);Artim Transportation System, Inc.,193NLRB 179, 183(1971) (discrimmatee discharged after argument with super-visor over working conditions).Respondent makes the further contention that Crowse isnot entitled to backpay for the period after his discharge byNordskog during whichtime he wasemployed as acarpenter in the construction industry. Crowse, an aircraftmechanic,after his June 6, 1973, discharge by Nordskog,unsuccessfully looked for work as an aircraft mechanic forabout 7 weeks,4 at which pointlate inJuly 1973 he enteredthe construction industry's carpenter apprenticeship pro-gram.He started work as an apprentice carpenter on July30, 1973, for Daum Construction, which laid him off forlack of work in December 1973. Then Crowse almostimmediately secured a similar job with General Construc-tionServices for whom he worked until late December 1974when he was laid off for lack of work. He was without workuntilMay 12, 1975, when he was hired as a carpenter byDarby Construction for whomhe was stillemployed at theconclusion of the backpay period, November 13, 1975.During theinterimbetween his employment with GeneralConstruction and Darby Construction, the record estab-lishes that Crowse made a reasonably diligent search forcarpenter's work in the construction industry. Respondentdoes not contend otherwise. It isRespondent's position thatwhen Crowse, a skilled aircraft mechanic, late in July 1973abandoned his trade for that of a construction carpenter, itconstituted a willful loss of earnings, tolling Respondent'sbackpay liability for the remainder of the backpay period.The law is settled that "if the discriminatee acceptssignificantly lower paying work too soon after the discrimi-nation inquestion, he may be subject to a reduction inbackpay on the ground that he willfully incurred a loss byaccepting an `unsuitably' low-paying position"NLRB. v.Madison Courier Inc.,472 F.2d 1307, 1321 (C.A.D.C., 1972).In the instant case, after about 2 months of unsuccessfullysearching for work as an aircraft mechanic, Crowse, onlythen,decided toseekemployment as a constructioncarpenter. Like an aircraft mechanic, the job of a construc-tion carpenter is highly skilled and, in comparison toCrowse's work with Respondent, cannot be classified as"significantly lower paying work" or "an unsuitably low-paying position." The record establishes that in 5 of the 10backpay quarters in which Crowse was employed as acarpenter,his earningsexceeded what he would haveearned as amechanic employed by Respondent and that3 In additiontoCrowse's transportation expenses,the specificationincludes his union initiation fee and union dues paid in connectionwith hismtenm employment. These expenses are not in dispute.4Respondent makes no contention that Crowse during this penod wasnot reasonably diligent m seeking work as a mechanicand the recordestablishes that he did conduct a reasonably diligent search 646DECISIONSOF NATIONALLABOR RELATIONS BOARDdung the remainder of the backpay period he earnedsubstantial sums of money. Indeed, in its posthearing briefRespondent recognizes that "construction workers earnexcellent wages when they are working as is attested to bythemany quarters in which Crowse's interim earningsexceeded backpay," but contends that the temporary"down periods"which are common to the constructionindustry made it unsuitable interim employment for a manwith Crowse's background and experience. However, thereis no contention that during the temporary"down periods"Crowse failed to make a reasonably diligent search forcarpentry work, and the record reveals that he in fact didmake such a search. Moreover, there is not an iota ofevidence that Crowse's opportunity for employment wasbetter as a mechanic in the aircraft industry than as acarpenter in the construction industry, or that there waseven a demand for aircraft mechanics.Under all of thesecircumstances,I am of the opinion that Crowse's failure toseekwork as an aircraft mechanic does not constitutewillfully incurring a loss of earnings.3.Stephen CroweRespondent takes the position that Stephen Croweforfeited his right to backpay for that part of the backpayperiod which ended December 31, 1974, because he did notmake a bona fide effort to seek employment and forfeitedhis right to backpay for the remainder of the backpayperiod because his conduct in connection with the Quinnjob constitutes a willful loss of earnings.An employermaymitigatehisbackpay liability byshowing that a discriminatee"willfully incurred"loss by a"clearly unjustifiable refusal to take desirable new employ-ment"(Phelps Dodge Corporationv.N.LR.B., 313 U.S. 177,199-200 (1941)), but this is an affirmative defense and theburden is upon the employer to prove the necessary facts.N.LR.B. v. Mooney Aircraft, Inc.,366 F.2d 809, 813 (C.A. 5,1966).The employer does not meet that burden bypresenting evidence of lack of employee success in obtain-ing interim employment or of low interim earnings;ratherthe employer must affirmatively demonstrate that theemployee"neglected to make reasonable efforts to findinterimwork."N.L.R.B. v.Miami Coca-Cola BottlingCompany,360 F.2d 569, 575-576 (C.A. 5, 1966). Moreover,although a discriminatee must make "reasonable efforts tomitigate[his] loss of income... [he] is held. . . only toreasonable exertions in this regard,not the highest standardof diligence."N.LR.B. v. Arduini Manufacturing Co.,394F.2d 420,422-423 (C.A. 1, 1968). Success is not the measureof the sufficiency of the discriminatee's search for interimemployment; the law "only requires an honest good faitheffort"N.LR.B. v. Cashman Auto Company and Red CabCompany,223 F.2d 832, 836 (C.A. 1). And in determiningthe reasonableness of this effort, the employee's skill andqualifications,his age,and the labor conditions in the areaare factors to be considered.Mastro Plastics Corp.,136NLRB 1342, 1359. Finally, inasmuch as Crowe, as de-scribedinfra ,was self-employed throughout the backpayperiod,it is well to remember"that self-employment is anadequate and proper way for the injured employee toattempt to mitigate his loss of wages [and]should be treatedlike any other interim employment in measuring backpayliability."HenrichMotors Inc. v. N.LR.B.,403 F.2d 145,148 (1968),and the fact that a self-employed discriminateeis not successful in his business does not demonstrate thathe was not engaged in full-time self-employment because"the principle of mitigation of damages doer not requiresuccess;it only requires an honest goodfaith effort ...."Henrich Motors, Inc.,166 NLRB 783, 784 (1967).The backpay period in the instant case commencedFebruary 9, 1973, the date Crowe was discharged, andended November 13, 1975, the date Crowe was offered andaccepted Respondent's offer to return to work. Crowe,whose trade is that of an aircraft mechanic, is 56 years oldand for the entire 35 years of his adult life has beenemployed as a mechanic in the aircraft industry. Inaddition to being a skilled mechanic, he is authorized by theFederal government to license aircraft,that is,to certifythey are airworthy, and is licensed to pilot several types ofcommercial planes.Immediately following his discharge and for the entirebackpay period, Crowe did business as a self-employedperson inspecting aircraft pursuant to his Governmentlicense,in some cases performing the maintenance workconnected with these inspections, and overhauling aircraft.His earnings from his self-employment during thebackpayperiod are as follows: 1973 - first quarter, $1,025; secondquarter, $365; third quarter, $700; fourth quarter, $100;1974- first quarter, $0; second quarter, $125; thirdquarter, $200; fourth quarter, $300; 1975 - first quarter,$1,123.14; second quarter, $998.14; third quarter, $998.14;fourth quarter, $150. Crowe's self-employment was obvi-ously not a financial success. This does not demonstratehowever that Crowe failed to diligently pursue his businessor that he failed to devote his full time to it, for, "theprinciple ofmitigation of damages does not require success;itonly requires an honest good faith effort...."HenrichMotors,supraRespondent failed to adduce sufficientevidence to prove that Crowe did not exert an honest good-faith effort tosecure businessor that Crowe did not devotehis full time to self-employment. Respondent did notquestion Crowe about the effort he made to secure businessor about the manner in which he conducted his business or,specifically,whether he devoted his full time to thebusiness.The sole evidence - other than Crowe's lack ofsuccesswhich as indicated earlier is not relevant to thisquestion-which suggests that Crowe did not devote hisfull time to his business is his testimony that for 3 monthshe spent 12 hours a week helping someone set up a hobbyshop for which he received no- remuneration. In myopinion,for the reasons set forthinfra,this evidence isinsufficient to demonstrate that Crowe during these 3months failed to devote his full time to his business orotherwise engaged in conduct which constitutes a willfulloss of earnings.Under the circumstances,I am satisfiedthat Respondent has not met its burden of demonstratingthat there are special circumstances existing in this casewhich warrant a finding that Crowe incurred a willful lossof earnings by engaging in a business of his own.In addition to the above-described self-employment,Crowe made an unsuccessful quest for other suitableemployment during the backpay period. During 1973Crowe visited 11 different employers in the aircraft industry AIRCRAFT & HELICOPTER LEASING -and without success sought employment as an aircraftmechanic.During the remainder of the backpay period herevisited these same employers from time to time withoutsuccess to determine whether there were job openings.5Under the circumstances,Crowe's self-employment andhis diligent quest for other suitable employment throughoutthe backpayperiod,I am unable to concludethatRespon-dent has demonstrated that Crowe did not -make areasonable search for work during the entirebackpayperiod oranypart thereof or that he incurred a willful lossof earnings.6Respondent,argues that even if it has failed to proveCrowe did not exercise a reasonable effort to secure interimemployment,the record does demonstrate that by failing toseek employment outside the-aircraft industryCroweincurred a willful loss of earnings.? I disagree.Crowe, whois 56 years old, is a skilled aircraft mechanic who for 35years-his entire adult life - has worked at this trade inthe aircraft industry.It is no light matter to tell a man ofCrowe's age with his years of service as a skilled aircraftmechanic that he must forfeit the relief due him, when hewas discharged in violation of the law,because he did notscrap his skill in a specialized trade when he put himself outfor hire.Thisis especially true where,as here,there is not ascintillaof evidence that work was available which wascomparableto Crowd's chosen trade and suitable to hisbackground and experience.For all of these reasons I findthat Crowe did not incur a.willful loss of earningsby failingto seek interim employment outside of the aircraft indus-try-8 SeeThe Madison Courier,Inc.,202 NLRB 808 (1973),enforcement denied in pertinentpart 505 F.2d 391(C.A.D.C., 1974).Respondent's final contention is that,even assuming theevidence does not demonstrate Crowe incurred a willfulloss of earnings for the entirebackpay period,his conductfrom January 1, 1975,through August23, 1975,when herebuilt the Quinn helicopter,establishes a willful loss forthat period.Crowe entered into an agreementwithPat and TimQuinn to rebuild.a helicopter owned by the Quinns. Croweagreed to furnish the labor, the tools,,and the equipment,whereas the Quinns agreed to -furnish the parts. Theagreement provided that the Quinns and Crowe wouldshare inanyprofit (the proceeds of the sale of the rebuilthelicopter minus the cost of the helicopter) derived from the5Respondent did not questionCrowe about his failureto seek work as amechanic with employersother than these 11. At one pointin his testimony,whenCrowe startedto volunteer an explanationfor his failure to seekemployment as a mechanicwith other employers,Respondentmoved tohavehis testimony stricken and did notquestion him about thissubject.6 I have consideredCrowe's failure to register for employmentwith thestate employment agency and recognize this is an appropriatefactor inassessinghis effortsto locateinterim employment'But, in the circumstancesof this case,I am of the opinion his failure to register withthe State foraircraftmechanicwork does notestablish that he failedto exercisereasonable diligence in securing employment.7Respondent'sfurther contentionthatCrowe was obliged to seekemployment outside ofSouthern California is palpablywithout mentbecause a discriminatee is not obligated to seek interim employment which islocated'an unreasonable distancefromhis home. E.g.,American BottlingCompany,116 NLRB 1303, 1306 (1956), andNickey ChevroletSales, Inc ,160NLRB 1279,1280 (1966).8This conclusion is not inconsistentwith the court's decision inMadisonCourier,for here, unlike there, Respondentfailed to carry its burden ofdemonstrating that suitable alternative work opportunitiesfor Crowe were647sale of the rebuilt helicopter. Crowe,in turn, entered into ajoint venture with Fournier to rebuild the helicopter andagreed to split his share ofanyprofit with him 9 On January1, 1975, theystartedwork on the helicopter and completedit on August 23, 1975.Respondent urges that Crowe did not devote his full timeto this job. Pat Quinn testified for Respondent that Crowetold him it would take from 3 to 4 months to do the job and,evenif everythingwent wrong, it would be finished by June1, 1975.10 Quinn also testified that during the middle, ofMarch 1975 work on the helicopter started to slow down, sohe questioned Fournier about the slowdown. Fournier toldhim, he testified, that Crowe had lost interest in the job andwas not doing his share of the work but instead was busywith a new hobby shop. Quinn testified that the rebuildingof the helicopter should not have taken more than 4months,explaining that the job was similar to the 1200-hour overhaul normally given a helicopter which does nottake more than 3 to 4 months" and that Al Broussard, afriend of his who rebuilds wrecked helicopters for resale,rebuilds three ships a year.12Pat Quinn did not impress me as being a reliable witness.Moreover, he is not a completely disinterested or unbiasedwitness for at the time c ° the hearing he was involved inlitigationwith Crowe over the rebuilding of a secondhelicopter which is related to the rebuilt helicopter involvedherein. In addition, Pat Quinn's testimony on a highlysignificant matter, when taken in its entirety, does not ringtrue.Quinn initially testified that the reason Crowe andFournier were not given the job of rebuilding a secondhelicopter owned by the Quinns was their work on the firstone had been so -slow that it would have been unprofitableto employ them to rebuild-the second one. This does notjibe with Quinn's -earlier testimony that about June 1, 1975- long after it was obvious to him that Crowe and Fournierwere taking too long to rebuild the first helicopter - theQuinns entered into an agreement with Crowe that Crowewould rebuild the second one for which he would receive 50percent of the profits from its resale. This obviously doesnot square with Pat Quinn's testimony that his failure toaward the contract to rebuild the second helicopter toCrowe was based on Crowe's slow progress on the firstone.13 In an effort to explain why, despite Crowe's slowwork performance in rebuilding the first helicopter, Crowewas awarded the contract to rebuild the second one, Patavailable outside the aircraft industry. This case is more analagous toFlorence Printing Co. v. N.L.RB.,376 F.2d 216 (C.A. 4, 1967), cited by thecourt with approval(N.L ItB. v. The Madison Courier, Inc., supraat 397).9 The eventual sale of the rebuilt aircraftby theQuinns netted Croweabout$6,000 which he split 50-50 with Fournier.toCrowe credibly denied he told Pat Quinn it would take 3 or 4 months atthe most to rebuild the helicopter.-11 I reject Quinn's testimony that the work being performedby Croweand Fournier was identical to a 1200-hour helicopter overhaul. Fourniercredibly,.testified,in detail, why the rebuilding for resale of a wreckedhelicopter was not the same as overhauling a helicopter for one's own use.Fournier is an experienced aircraft mechanic,whereas Quinn admittedly isnot qualified to rebuild a helicopter and has never performedthis type ofwork.12The fact that Broussard,who ism the business of rebuilding' helicoptersfor resale using a proper workshop,could rebuild one in lesstime than thediscriminatees,who were without a proper workshop and beset with otherdifficulties-describedinfradoes not prove that the discrmmnatees werewillfully wasting their time or not devoting their full time to the job-13Quinn later significantly changed this testimony,admitting that(Continued) 648DECISIONSOF NATIONALLABOR RELATIONS BOARDQuinn testifiedin substancethat the June 1975 agreementwas made betweenCrowe and Tim Quinn and that Patwent alongwith itbecause hethought it wasa fait accompli.Ido not believe him, for it is clear from his entire testimonythat the June 1975 agreement between Crowe and theQuinns for Crowe to rebuild the second helicopter wasentered into with the full knowledge of Pat Quinn, who wasa participantin the discussionswhich resulted in theagreement.The aforesaid circumstances, in my opinion,indicatethat the testimony of Pat Quinn that Crowe andFournier took too long to rebuild the helicopter is notcredible.Not only is Pat Quinn's testimony that the discnminateestook too long to rebuild the helicopter unreliable, but therecord as a whole fails to demonstrate this. When ques-tioned about Crowe's work on the hobby shop by Respon-dent,Crowe testified that, during January 1975 throughMarch 1975, he spent 12 hours a weekhelping someone setup a hobby shop. Respondent did not ask whether Crowedid this work during thosetimes whenhe should have beenrebuilding the helicopter or whether it was work which heperformed after hours or on weekends. Respondent alsofailed to question Crowe about the number of hours hedevoted to his work on the helicopter. There is simplyinsufficient evidence that Crowe's hobby shop work inter-fered with his work on the helicopter or that Crowe willfullydelayed this work. Indeed, Quinn's testimony that progresson the helicopter did not start to slow down until the middleof March 1975 indicates that Crowe's hobby shop work wasnot connected with the slowdown, for Crowe had beenworking on the hobby shop since January 1, 1975, andfinished this project by the end of March 1975. I recognizethat Fournier admittedly told Quinn that the job was notprogressingas fast asitcould and placed theblame onCrowe. However, Fournier credibly testified that he voicedthese remarksin a fit of temper because he felt that he(Fournier) was devoting more ofhis time onthat job thanCrowe,14 but that in fact the length of time it took to rebuildthehelicopterwas not Crowe's fault. In this regard,Fournier credibly testified that under ordinary conditions itshould have taken about 5 months to rebuild the helicopterfor resale but that there were delays due to a combinationof unfortunate factors: They were without a proper facilityto do this type of work;15 there weredelays in securingtools,equipment, and parts; there were adverse weatherconditions.another factor that entered into the decision not touse Croweto rebuild thesecond helicopter was that Crowe was not satisfied with a 50-percentsplit ofthe profits but wanted 60 percentCrowe credibly testifiedthat the reasongiven him by the Qumns for not awarding him the contract to rebuild thesecond helicopter was that he was askingfor toomuch moneyand they couldget someone else for less money. Under the circumstances,including myimpression that PatQuinn wasnot atrustworthywitness,I find the evidenceinsufficient to establish that the Quinnsdecided not to use Croweto rebuildthe second helicopter because it took him too long to complete the first one14The fact that Fournier was devoting more of his time to the job thanCrowe does not, absent evidence of the numberof hours being worked byCroweon this job,establish thatCrowe wasnot devoting his full time to thejob.15The discnmrnatees lacked a permanentfacilityequipped to rebuild ahelicopterso theyused a hangarowned bythe Quinns,a garage rented byFournier,and Crowe's home as workplaces In the middleof April 1975, PatQuinn,recognizing that perhaps the discnminatees needed a better workingFor all of the foregoingreasonsIam convinced thatRespondent has not met its burden and demonstrated thatCrowe's conduct in connection with the Quinn job consti-tutes a willful loss of employment or that Crowe devotedless than his full time to this job.Finally, I reject Respondent's contention that the $200earned by Crowe during the backpay period from the saleof his modelairplanesshould be included as a part of hisinterim earnings. The record establishes that these modelplaneswere built by Crowe several years prior to thebackpay period and that the only thing Crowe did duringthe backpay period was place them for sale on consign-ment. He performed no labor on the planes and I think it isa fair inference that these planes were not built to sell, butthat Crowe's lack of success in securing interim employ-ment forced him to sell the planes. In my view the moneyswhich Crowe received from the sale of these model planes,under the circumstances, did not constitute "interimearnings" derived from "interim employment," but is moreanalagous to supplemental earnings which are not deducti-ble from a discriminatee's gross backpay.4.J.C. FournierFournier was employed by Respondent as a helicoptermechanic. Upon being discharged on February 9, 1975, heobtained identical employment with Heli-Parts, Inc., wherehe worked from March 13, 1973, through April 1, 1974,when he was discharged. Fournier was not given anexplanation by the employer for his discharge, but Heli-Parts challenged his subsequent claim for unemploymentcompensation, stating that he had been discharged forexcessiveabsenteeism.The record does not indicate eitherthe number or the nature of Fournier's absences.Respondent contends Fournier's backpay should bereduced by the earnings he would have received if he hadnot been discharged by Heli-Parts. In order for this defenseto succeed, Respondent must prove that Fournier incurreda "willful loss of earnings" by his failure to keep his job withHeli-Parts.Mastro Plastics Corp.,136 NLRB 1342, 1346.Respondent has not sustained this burden. Fournier did notremove himself from the labor market but, to the contrary,throughout the backpay period diligently sought work.16Moreover, there is not a scintilla of evidence that Fournierfacility, spoke to Crowe about the possibility of renting one oftwo places, ahelicopter repair shop which "was going out of business"and an industrialshop Crowecredibly testified that he considered the matter and found thatthe industrial shop was too small forthe type of workinvolved and that thehelicopter repair shop was not availablefor rentalat that time.16On April 15, 1974,2 weeksafter Heh-Partsfired him,Fournier securedemploymentwith anotheremployer,HelicopterRebuild & Weld This joblasted untilOctober 11, 1974 His next job, rebuilding the Quinn helicopterwith Crowe,supralasted from January 1, 1975, to August 23, 1975 Fourniercrediblytestified that betweenhis employment with Helicopter Rebuild &Weld and the Quinnjob he unsuccessfullysoughtwork with at least fouremployers and was in the process of identifying otheremployers whom hehad sought work with during this period when Respondent changed thesubject.During theperiodof time after the completionof the Quinn Job onAugust 23, 1975, untilhis reinstatementby Respondent on November 13,1975, Fouriersought employment with seven differentemployers AIRCRAFT & HELICOPTER LEASING649Willfully 17 or without excuse 18 absented himself from workat Heli-Parts or that hisabsenteeismthere was any differentfrom what it had been while he was employed by Respon-dent.Under these circumstances, the fact that Heh-Partsfound Fournier to be an unsuitable employee does notconstitutea willful loss of earnings. (See casescited,supra,in connection with Crowse's discharge by Nordskog.)Respondent, as a separate ground for denying Fournierbackpay, urges that he incurred a willful loss of earningsbecause of his conduct in connection with the rebuilding ofthe Quinn helicopter. Respondent contends that Fournierwas obligated to take affirmative action to rectify Crowe'salleged willful misconduct which resulted in this job beingdelayed for about 4 months. As found,supra,however, itwas not demonstrated that Crowe, who had entered into thecontract to rebuild the Quinn helicopter, willfully delayedor otherwise devoted less than his full time to this job. Inany eventassumingarguendoCrowe's conductwas suffi-cient to affectCrowe'sright to backpay, Respondent failedto adduce evidence which casts even a colorable suspicionthat Fournier devoted less than his full time to the Quinnjob and thereis not an iotaof evidence that Fournier was aparty to or ratified Crowe's alleged misconduct. For thesereasonsRespondent has not demonstrated that Fournierincurred a willful loss of earnings while employed to rebuildthe Quinn helicopter.Respondentchallengescertain expenses claimed byFournier as an offset to his interim earnings. I shall dealwitheachof these challenges separately.During his employment with Respondent, Fournier livedin greaterLos Angeles, about 8 miles from Respondent'splace of business. The result of his discharge was that hecould not afford the rent of this residence, so immediatelyafter his discharge he moved into another house locatedwithin greater Los Angeles, where he resided for the entirebackpay period. On March 13, 1973, he was hired by Heli-Parts as a temporary employee. He attainedpermanentstatus inabout June 1973 and remained with Heli-PartsuntilApril 1, 1974, when, as describedsupra,he wasdischarged. Heli-Parts is located in Porterville, California,which is approximately 150 miles from Fournier's resi-dence.During his entire employment with Heli-Parts,Fournier during the workweek rented a motel room in thevicinity of the employer and on weekends returned home.The backpay specification credits Fournier with the trans-portation,room,and board expenses connected with thisinterim employment.Respondent does not contest theirreasonableness but takes the position that, for the period oftime after Fournier became a permanent employee of Heh-Parts, they shouldbe disallowed because Fournier at thattime was obligated to move his residence from Los Angelesto Porterville where he was working.I disagree.The law issettled that Fournier's expenses,such as for transportation,room and board,incurred in connection with workingelsewhere than for Respondent,which would not have beenincurred but for the discrimination against him,and theconsequent necessity of his securing interim employment,are properlydeducted from interim earnings,e.g.,HoosierVeneerCo.,21 NLRB 907, 938, fn. 26. In the instant case, inview of the uncertainties normally attached to the durationof a new job,and the pending prospects of Fournierreturningto work forRespondent,19 it was not unreason-able, in my opinion,for Fournier to continue to maintainhis residencein LosAngeles while working for Heli-Parts.And, while residing in Los Angeles, Fournier,under thecircumstances,did not live such an unreasonable distancefrom his work at Heli-Parts to deny him the transportationexpenses in addition to the roomand boardexpensesclaimed bythe General Counsel.Respondent also urges that an expenseof $70 wasimproperly included in the specificationfor the firstquarterof 1974.I agree.This expense was incurred in connectionwith Fournier's part-time employment performed after hisnormal working hours at Heli-Parts to supplement hisincome.Since a discriminatee's earningsfrom this type ofmoonlighting do not constitute interim earnings,it followsthat the $70 expense was improperly included in thespecification,and I shall correct the specification in thisconnection.Following his employment with Heli-Parts,Fournier nextsecured work with Helicopter Rebuild&Weld located inSanta Paula,California,where he worked fromApril 17,1974, untilOctober11, 1974. Helicopter Rebuild&Weld islocated between 45 and 50 miles from Fournier's residencewhereas,as described,supra,while employedby Respon-dent he resided only about 8 miles from work.During hisemployment with Helicopter Rebuild&Weld, rather thancommute to work each day,Fournier rented a motel roomnear the plant where he stayed during the workweek and17Not only is there a lack of evidence that Fournier willfully absentedhimself from his work at Heli-Parts but a referee for the State Unemploy-ment Insurance Appeals Board concluded that Fournier was eligible understate law to collect unemployment compensation without being penalizedbecause his absenteeism was not a "willful or intentional"disregard of theemployer's interests18During a part of his employment with Heh-Parts, Fournier moonlight-ed, that is,he performed mechanic's work on helicopters for persons otherthanHeli-Partson his own time after working hours.Respondent'scontention that this moonlighting was the reason for Fournier's allegedexcessive absenteeism is speculation without support in the record19The decision in this case recommended,among other things, thatRespondent offer to reinstate Fournier 650DECISIONSOF NATIONALLABOR RELATIONS BOARDreturned home for the weekends. The specification creditshim with his transportation, room, and board expensesconnected with this intenm employment. Respondent doesnot contest the reasonableness of these expenses but takesthe position that Fournier's room and board should bedisallowed because many employees who live in SouthernCalifornia commute between 90 and 100 miles a day towork. However, these employees, unlike Fournier, are notcommutingbecause prior employers had unlawfully dis-charged them, thus causing them to secure interim employ-ment located at a greater distance from their homes. Here,itwas Respondent's unfair labor practices which forcedFournier to secure interim employment and placed him inthe position of having to commute 90 to 100 miles dailyrather than the 16 miles he had been traveling whileemployed by Respondent. Under the circumstances, it wasnot unreasonable for Fournier to rent a motel room near hisinterim employment during the workweek, rather thancommute daily to his residence, and the transportation,room, and board allowances claimed by the GeneralCounsel therewith are reasonable except for one thing. Thespecification credits Fournier $25 a week for motel expens-es.However, Fournier on an average of two times weeklydrove to Los Angeles during the workweek to purchaseparts and equipment for his employer and on those daysremained overnight at his residence. Accordingly, I haveonly credited him with motel expenses for three nights aweek during his employment with Helicopter Rebuild &Weld, which totals $15 weekly instead of $25 and havecorrected the specification in this respect.In connection with the job of rebuilding the Quinnhelicopter,Crowe and Fournier purchased tools andequipment at a cost of $1,950.20 The backpay specificationclaims that this expense in its entirety should be deductedfrom the money Fournier received in rebuilding thishelicopter.However, in his posthearing brief the GeneralCounsel concedes that Respondent is entitled to an offset inthe amount of the fair market value of the tools andequipment. Respondent takes the position that since thetools and equipment can be used by Fournier in his tradeand since they have a resale value that this expense shouldbe disallowed in its entirety. The question is a troublesomeone but, on balance, I agree with Respondent.The record reveals that the tools and equipment inquestion have a resale value and can be used to performhelicopter maintenance work and to rebuild helicopters aswell as in some cases to perform other maintenance work.21Indeed, when Crowe and Fournier met to split the profitsand expenses connected with the Quinn job, Fournierassumed the expense for all of the tools and equipment in20 The tools and equipment consisted of a compressor,a hydraulic press,Bell helicopter tools, and miscellaneous tools and equipment.21 1 recognize that the Bell helicopter tools can only be used to rebuildand perform mechanical work on the Bell 47 series helicopters which wentout of production in about 1975. However,they had been in productionpreviously for almost 30 years and because of this there are presumably asubstantial number of these aircraft in need of repairs and rebuilding whichis a condition which will continue for the next several yearsquestion because, as Fournier testified, he intended to starthis own helicopter repair shop where he could put thesetools and equipment to use. Finally, I note that thediscriminatees made no effort either to rent the tools andequipment for the duration of the job or to purchase usedtools since, as Fournier testified, it was more "convenient"to buy them new. Under these circumstances, althoughthese tools and equipment literally speaking were necessaryto rebuild the Quinn helicopter, I do not believe that theircost is properly allocable as an item of reimbursableexpense. SeeHarvest Queen Mill & Elevator Co.,90 NLRB320, 340-341 (1950), where a self-employed farm laborerpurchased a team of horses for plowing gardens and theBoard while concluding that the expenses for horse feedand shoeing were deductible from interim earnings failed totreat the cost of the horses in the same manner.22 Accord-ingly, I shall correct the specification so that the cost of theaforesaid tools and equipment is not included in Fournier'sexpenses.I reject Respondent's contention that the $250 rental paidby Fournier for the use of a garage to do certain spraypainting and other work connected with the rebuilding ofthe Quinn helicopterwas an unreasonable expense.Fourni-er credibly testified that he used this garage for the workbecause it was not possible to work in the aircraft hangarowned by the Quinns, inasmuch as the hangar was filthyand dusty, which condition was compounded by the windwhich blew through the hangar. As found,supra,Pat Quinnrecognized that the hangar left something to be desired as aworkshop, but the alternative locations which Quinnsuggested that the discriminatees use were either unavail-able at the time or unsuitable for use without substantialrenovation. Under the circumstances, I find that the $250rental was a reasonable expense.CONCLUSIONSBased on the foregoing and the whole record, I concludethat the total net backpay due the discriminatees is asfollows:Stephen Crowe$16,708.57Dan Crowse$ 5,324.31J.C. Fournier$11,075.66This backpay is based upon the computations set forth inAppendix A [omitted from publication].Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:22RiceLake Creamery Co,151NLRB 1113, 1115, fn 8, 1156 (1965),(discnminateeShervey)isdistinguishable,as there was no evidence that theemployeein thatcase purchased the tools with a view toward using them inthe futurein connectionwith histrade.Ialso note that no exceptions weretakento that portion of the TrialExaminer's recommended Decision and theBoard felt constrained to note it was adopting that portionpro forma. AIRCRAFT & HELICOPTER LEASING651SUPPLEMENTALORDER23specified inIsisPlumbing&Heating Co.,138 NLRB 716RespondentAircraftand Helicopter Leasing and Sales,(1962), until payment of all backpay due, less tax withhold-mg requiredby Federaland state laws.I.,VcnSunalley,Californifficers,agenta,is os,successors,tand assigns, shallmake whole each of the employeesinvolved in this proceeding as net backpay the amounts setforth opposite their names, plus interest accrued at the rateof 6 percent per annum to be computed in the mannerStephenCrowe$16,708.57J.C. Fourmer$11,075.66Dan Crowse$ 5,324.31In the event no exceptions are filed as provided by Sec 102.46 of theof the Rules and Regulations,be adopted by the Board and become its(Rules and Regulations of the National Labor Relations Board,the findings,findings, conclusions,and Order,and all objections thereto shall be deemedconclusions,and recommended Order herein shall, as provided in Sec 10248waived for all purposes.